Exhibit 10.5
PATTERSON-UTI ENERGY, INC.
2005 LONG-TERM INCENTIVE PLAN
SHARE-SETTLED
PERFORMANCE UNIT AWARD AGREEMENT
April 27, 2010

1.   Performance Unit Award. The Compensation Committee (the “Committee”) of the
Board of Directors of Patterson-UTI Energy, Inc., a Delaware corporation (the
“Company”), pursuant to the Patterson-UTI Energy, Inc. 2005 Long-Term Incentive
Plan, as amended from time to time (the “Plan”), hereby awards to
                     (the “Grantee”), effective as of the Date of Award set
forth above, a Performance Unit Award (the “Award”) on the terms and conditions
as set forth in this agreement (this “Agreement”).

  1.1   General Performance Criteria. The Award provides the Grantee an
opportunity to receive Shares based upon the Company’s total stockholder return
for the Performance Period (as that term is defined below) as compared with the
total stockholder returns of National-Oilwell Varco, Inc., Transocean LTD, Baker
Hughes Inc., Weatherford International Ltd., Smith International, Inc., Cameron
International Corp., FMC Technologies, Inc., Nabors Industries Ltd., Noble
Corporation, Diamond Offshore Drilling, Inc., ENSCO International Incorporated,
Helmerich & Payne, Inc., Rowan Companies, Inc., Pride International Inc., Key
Energy Services Inc., Parker Drilling Co., Unit Corp., Atwood Oceanics Inc.,
Basic Energy Services Inc., Pioneer Drilling Co., Union Drilling Inc. and Bronco
Drilling Company, Inc., as such group of companies may be adjusted pursuant to
Section 1.5 (the “Peer Index Companies”) for such period. Total shareholder
return for the Company will be measured based on $100 invested in the Company’s
common stock on the first day of the Performance Period, with dividends
reinvested.     1.2   Issuance of Shares Upon Achievement of Performance
Criteria as of the Final Day of the Performance Period. If (a) the Company’s
total stockholder return (dividends during the Performance Period, if any, are
assumed to be reinvested) for the three-year period (the “Performance Period”)
ending March 31, 2013 (the “Final Day of the Performance Period”), is positive
and equals or exceeds the 25th percentile of the total stockholder returns of
the Peer Index Companies for the Performance Period, (b) a Change in Control of
the Company has not occurred on or before the Final Day of the Performance
Period, and (c) the Grantee remains in the active employ of the Company through
the Final Day of the Performance Period, then the Company shall issue to the
Grantee the number of Shares determined as follows:

  (i)   if the Company’s total stockholder return for the Performance Period is
equal to the 25th percentile rank of the Company’s total stockholder return

 



--------------------------------------------------------------------------------



 



      for the Performance Period as compared to the total stockholder returns of
the Peer Index Companies,                      Shares (the “Base Amount”);    
(ii)   if the Company’s total stockholder return for the Performance Period is
greater than the 25th percentile rank of the Company’s total stockholder return
for the Performance Period as compared to the total stockholder returns of the
Peer Index Companies but less than the 50th percentile, two times the Base
Amount multiplied by two times the percentile rank achieved for the Performance
Period (expressed as a percentage) (i.e., (2 x Base Amount) x (2 x percentile
rank (%)));

E.g., assume that the Base Amount of the Award is                      Shares
and the total stockholder return of the Company for the Performance Period as
compared to the total stockholder returns of the Peer Index Companies ranks in
the 40th percentile. The total amount of Shares issuable to the Grantee under
the Award would be                      Shares, which is determined as follows:
(2 x                     ) x (2 x 40%) =                      x 80% =
                    .

  (iii)   if the Company’s total stockholder return for the Performance Period
is equal to the 50th percentile rank of the Company’s total stockholder return
for the Performance Period as compared to the total stockholder returns of the
Peer Index Companies, two times the Base Amount;     (iv)   if the Company’s
total stockholder return achieved for the Performance Period is greater than the
50th percentile rank of the Company’s total stockholder return for the
Performance Period as compared to the total stockholder returns of the Peer
Index Companies but less than the 75th percentile, two times the Base Amount
plus the product of two times the Base Amount multiplied by the quotient
obtained by dividing the difference of the percentile rank achieved for the
Performance Period (expressed as a percentage) minus 50 percent (50%) by
25 percent (25%) (i.e., (2 x Base Amount) + [(2 x Base Amount) x ((percentile
rank (%) – 0.50)/0.25)]); or

E.g., assume that the same facts as the example above in clause (ii) except that
the total stockholder return of the Company for the Performance Period as
compared to the total stockholder returns of the Peer Index Companies ranks in
the 60th percentile. The total amount of Shares issuable to the Grantee under
the Award would be                      Shares, which is determined as follows:
(2 x                     ) + [(2 x                     ) x ((60% - 50%)/25%)] =
                     + [                     x (10%/25%)] =                     
+[                     x 40%] =                       +                      =
                    .

  (v)   if the Company’s total stockholder return for the Performance Period is
equal to or greater than the 75th percentile rank of the Company’s total
stockholder return for the Performance Period as compared to the total

 



--------------------------------------------------------------------------------



 



      stockholder returns of the Peer Index Companies, four times the Base
Amount.

      No Shares will be issued under this Section 1.2 if any Shares are issuable
under Section 1.3.     1.3   Issuance of Shares Upon Achievement of Performance
Criteria Following the Final Day of Performance Period. If (a) the Company’s
total stockholder return for the Performance Period is negative, (b) during the
two-year period ending March 31, 2015, the Company’s total shareholder return
for any 30 consecutive day period (the “Secondary Performance Period”) equals or
exceeds 18 percent (18%) on an annualized basis from April 1, 2010 through the
last day of such 30 consecutive day period (the “Final Day of the Secondary
Performance Period”), and (c) the Grantee is in the active employ of the Company
through the Final Day of the Secondary Performance Period, then the Company
shall issue to the Grantee the number of Shares equal to the amount, if any, as
determined under Section 1.2 based on the Company’s total shareholder return
relative to the Peer Index Companies as of March 31, 2013. No Shares will be
issuable under this Section 1.3 if an amount is issuable under Section 1.2.    
1.4   Forfeiture. Notwithstanding any other provision of this Agreement to the
contrary, the Award pursuant to this Agreement shall lapse and be forfeited on
the earlier of the following:

  (i)   the Final Day of the Performance Period if (a) the Company’s total
stockholder return for the Performance Period is less than the 25th percentile
of the total stockholder returns of the Peer Index Companies for the Performance
Period and (b) a Change in Control of the Company has not occurred on or before
the Final Day of the Performance Period; and     (ii)   March 31, 2015 if
(a) the Company’s total stockholder return for the Performance Period is
negative, (b) the Company’s total stockholder return for the Performance Period
is equal to or greater than the 25th percentile of the total stockholder returns
of the Peer Index Companies for the Performance Period; (c) the Final Day of the
Secondary Performance Period has not occurred on or before March 31, 2015 and
(d) a Change in Control of the Company has not occurred on or before March 31,
2015.

  1.5   Committee Determination. Pursuant to Articles 4 and 9 of the Plan, the
Committee shall have the discretion to calculate the total stockholder returns
for the Performance Period and, if applicable, the Secondary Performance Period
for the Peer Index Companies, including the Company, and to determine the
formula to achieve such calculations.         The Committee’s determinations
with respect to the Performance Period or Secondary Performance Period for
purposes of this Agreement shall be binding upon all persons. The Committee may
not increase the Shares issuable under this

 



--------------------------------------------------------------------------------



 



      Agreement. The Committee may, in its sole discretion, make such
adjustments as it deems necessary and appropriate, if any, in the composition of
the group of Peer Index Companies to address the merger or consolidation of any
company in the Peer Index Companies as of the date hereof with another company,
an acquisition or disposition of a significant portion of such company’s
businesses or assets as it exists on the date hereof, or any other extraordinary
event occurring in relation to such company during the term of this Agreement.  
      Prior to an issuance of Shares made pursuant to Section 1.2 or, if
applicable, Section 1.3 and as provided in Section 2 or Section 3.4, the
Compensation Committee of the Board of Directors of the Company shall determine
if the performance criteria for such issuance has been satisfied and, to the
extent such performance criteria has been satisfied, shall certify in writing
that such performance criteria has been satisfied.

2.   TIME OF ISSUANCE OF SHARES. For purposes of this Agreement, unless
otherwise provided under the Plan or Section 3.4 of this Agreement, the Company
shall cause the Shares to be issued to the Grantee pursuant to Section 1.2 or,
if applicable, Section 1.3 on or before the 75th day following the Final Day of
the Performance Period or, if applicable, the Final Day of the Secondary
Performance Period. Any Shares issued pursuant to this Agreement will be issued
to the Grantee or, if issuable pursuant to Section 3.3, the Grantee’s legal
representative or the Grantee’s estate, and thereafter the Grantee or, if
applicable, the Grantee’s estate and heirs, executors, administrators and the
Grantee’s legal representatives shall have no further rights with respect to the
Award or this Agreement.   3.   TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The
following provisions will apply in the event the Grantee’s employment with the
Company terminates, or a Change in Control (as defined below) occurs, before the
Final Day of the Performance Period or, if applicable the Final Day of the
Secondary Performance Period.

  3.1   Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them under this Section:

  (i)   The Grantee will have a “Disability” if the Grantee qualifies for
long-term disability benefits under a long-term disability program sponsored by
the Company in which executive officers participate generally or, if the Company
does not sponsor such a long-term disability program, the Grantee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.     (ii)   “Retirement” means the voluntary termination of the
Grantee’s employment relationship with the Company on or after the date on which
the sum of the Grantee’s age and number of full years of service total 65.

 



--------------------------------------------------------------------------------



 



  (iii)   A “Change in Control of the Company” shall mean the occurrence of any
of the following after the Grant Date and prior to the date on which the
Performance Unit Award is forfeited in accordance with Section 1.4:

  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended) (a “Covered Person”) of beneficial ownership (within the meaning of
rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
then outstanding shares of the common stock of the Company (the “Outstanding
Company Common Stock”), or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subclause (1) of this Section 3.1(iii), the following
acquisitions shall not constitute a Change in Control of the Company: (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subclause (3) of this Section 3.1(iii); or     (2)  
Individuals who, as of the Grant Date, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to the Grant Date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or     (3)  
Consummation of (xx) a reorganization, merger or consolidation or sale of the
Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such

 



--------------------------------------------------------------------------------



 



      Business Combination beneficially own, direct or indirectly, more than 65%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Covered Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or, if earlier, of the action of the Board of Directors,
providing for such Business Combination.

  3.2   Termination Generally. Except as specified in Section 3.3 and 3.4 below,
all of the Grantee’s rights in this Agreement, including all rights to the
Performance Unit Award granted to the Grantee, will lapse and be completely
forfeited on the date the Grantee’s employment terminates if:

  (i)   the Grantee’s employment with the Company terminates on or before the
Final Day of the Performance Period for Shares issuable pursuant to Section 1.2,
if any, for any reason other than death, Disability or Retirement; or     (ii)  
the Company’s total stockholder return for the Performance Period is negative
and the Grantee’s employment with the Company terminates after the Final Day of
the Performance Period but on or before the Final Day of the Secondary
Performance Period for Shares issuable pursuant to Section 1.3, if any, for any
reason other than death, Disability or Retirement.

  3.3   Death, Disability or Retirement. Notwithstanding any other provision of
this Agreement to the contrary, if the Grantee’s employment with the Company
terminates due to the Grantee’s death, Disability, or Retirement either:

 



--------------------------------------------------------------------------------



 



  (i)   after the completion of at least one month of the Performance Period and
on or before the Final Day of the Performance Period for Shares issuable
pursuant to Section 1.2, if any, then the Company will cause Shares to be issued
to the Grantee, at such time as provided in Section 2, an amount equal to the
product of (1) and (2) where (1) is the amount the Grantee would have received
under this Agreement if the Grantee’s employment with the Company had not been
terminated due to the Grantee’s death, Disability or Retirement before such
Final Day of the Performance Period and (2) is a fraction, the numerator of
which is the number of days from the beginning of the Performance Period through
the date of the Grantee’s death, or the Grantee’s termination of employment with
the Company due to a Disability or Retirement up to a maximum of 1095 days and
the denominator of which is 1095; or     (ii)   after the completion of at least
one month of the Performance Period and on or before the Final Day of the
Secondary Performance Period for Shares issuable pursuant to Section 1.3, if
any, then the Company will cause Shares to be issued to the Grantee, at such
time as provided in Section 2, an amount equal to the product of (1) and
(2) where (1) is the amount the Grantee would have received under this Agreement
if the Grantee’s employment with the Company had not been terminated due to the
Grantee’s death, Disability or Retirement before such Final Day of the Secondary
Performance Period and (2) is a fraction, the numerator of which is the number
of days from the beginning of the Performance Period through the date of the
Grantee’s death, or the Grantee’s termination of employment with the Company due
to a Disability or Retirement up to a maximum of 1095 days and the denominator
of which is 1095.

  3.4   Change in Control. Notwithstanding anything in the Agreement to the
contrary, the Company (or its successor) will cause to be issued to the Grantee
immediately preceding a Change in Control of the Company a number of Shares in
an amount equal to two times the Base Amount, and thereafter the Company (or its
successor) will have no further obligations to the Grantee pursuant to this
Agreement; provided, however, that this Section 3.4 shall not apply if the
Grantee is the Covered Person or forms part of the Covered Person below that
acquires 35% or more of either the Outstanding Company Common Stock or
Outstanding Company Voting Securities and such acquisition constitutes a Change
in Control of the Company.

4.   TAX WITHHOLDING. To the extent that the grant, vesting or issuance of
Shares under the Agreement results in income to the Employee for federal, state
or local income, employment, excise or other tax purposes with respect to which
the Company or any of its Subsidiaries has a withholding obligation, the
Employee shall deliver to the Company or such Subsidiary at the time of such
receipt or lapse, as the case may be, such amount of money as the Company or
such Subsidiary may require to meet its obligation under applicable tax laws or
regulations. If the Employee fails to do so, the Company or its Subsidiary is
authorized to withhold from wages or other amounts otherwise payable to

 



--------------------------------------------------------------------------------



 



    such Employee the minimum statutory withholding taxes as may be required by
law or to take such other action as may be necessary to satisfy such withholding
obligations. The Committee may, in its sole discretion, permit the Employee to
satisfy such obligation for the payment of such taxes by tendering previously
acquired Shares (either actually or by attestation, valued at their then Fair
Market Value) that have been owned for a period of at least six months (or such
other period to avoid accounting charges against the Company’s earnings), or by
directing the Company to retain Shares (up to the Employee’s minimum required
tax withholding rate or such other rate that will not trigger a negative
accounting impact) otherwise deliverable under this Agreement. The Company shall
not be obligated to issue any Shares granted hereunder until all applicable
federal, state and local income, employment, excise or other tax withholding
requirements have been satisfied.

5.   NONTRANSFERABILITY. The Performance Unit Award and the Grantee’s rights
under this Agreement may not be sold, assigned, pledged, exchanged, hypothecated
or otherwise transferred, encumbered or disposed of. Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement shall be void and the Company shall
not be bound thereby.   6.   CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The
existence of the Performance Unit Award shall not affect in any way the right or
power of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding.   7.
  PERFORMANCE UNIT AWARD DOES NOT AWARD ANY RIGHTS OF A STOCKHOLDER. The Grantee
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of the stock of the Company with respect to the
Performance Unit Award that are awarded hereby. Only after the Shares are issued
in exchange for the Grantee’s rights under this Agreement will the Grantee have
all of the rights of a shareholder with respect to such Shares issued in
exchange for such rights.   8.   EMPLOYMENT RELATIONSHIP. For purposes of this
Agreement, the Grantee shall be considered to be in the employment of the
Company as long as the Grantee has an employment relationship with the Company
and any of its Subsidiaries. The Committee shall determine any questions as to
whether and when there has been a termination of such employment relationship,
and the cause of such termination, under the Plan, and the Committee’s
determination shall be final and binding on all persons.   9.   NOT AN
EMPLOYMENT AGREEMENT. This Agreement is not an employment agreement, and no
provision of this Agreement shall be construed or interpreted to create an
employment relationship between the Grantee and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

 



--------------------------------------------------------------------------------



 



10.   LIMIT OF LIABILITY. Under no circumstances will the Company or an
Affiliate be liable for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan.   11.   COMPANY LIABLE FOR ISSUANCE OF
SHARES. Except as specified in Section 3.4, the Company is liable for the
issuance of any Shares that become issuable under this Agreement.   12.  
SECURITIES ACT LEGEND. The Grantee consents to the placing on the certificate
for the Shares of an appropriate legend restricting resale or other transfer of
the Shares except in accordance with all applicable securities laws and rules
thereunder, as well as any legend under Section 13.5 of the Plan as determined
by the Committee.   13.   NO FRACTIONAL SHARES. All provisions of this Agreement
concern whole Shares. Notwithstanding anything contained in this Agreement to
the contrary, if the application of any provision of this Agreement would yield
a fractional share, such fractional share shall be rounded down to the next
whole Share.   14.   MISCELLANEOUS. This Agreement is awarded pursuant to and is
subject to all of the provisions of the Plan, including amendments to the Plan,
if any. Capitalized terms that are not defined herein shall have the meanings
ascribed to such terms in the Plan.

[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     In accepting the Performance Unit Award set forth in this Agreement the
Grantee accepts and agree to be bound by all the terms and conditions of the
Plan and this Agreement.

                  PATTERSON-UTI ENERGY, INC.    
 
           
 
  By:        
 
     
 
   
 
     
 
   
 
     
 
   
 
                                     (“GRANTEE”)    
 
                     

 